DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group A (Claims 1-13 and 15) in the reply filed 11/3/2021 is acknowledged. Claim 14 would consequently be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. However, Claims 14 and 15 are now canceled (as presented in the claim set accompanying the election filed 11/3/2021). Claims 1-13 are currently pending.  

Specification
The disclosure is objected to because of the following informalities: 
In Par [0020], line 7, change “measure” to --measures --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 3 recites the limitation “the cooling chamber” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Note that no cooling chamber has been established and it is consequently unclear if this chamber is referring to a distinct, additional chamber or if it is referring to an element that has already been established within the claim. The metes and bounds of the claim are consequently unclear. 
	Claim 10 recites the limitation “the photovoltaic tester” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Note that no such tester has been established and it is consequently unclear if this tester is referring to a distinct, additional claim element or if it is referring to an element that has already been established within the claim. The metes and bounds of the claim are consequently unclear.
	Claims 11-13 are rejected due to their dependency on Claim 10. 
	Claim 13 recites the limitation “the cooling chamber” in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Note that no cooling chamber has been established and it is consequently unclear if this chamber is referring to a distinct, additional chamber or if it is referring to an element that has already been established within the claim. The metes and bounds of the claim are consequently unclear.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ragay et al. (US 2014/0017848 A1) (hereinafter “Ragay”) in view of Cheng et al. (US 2017/0141245 A1) (hereinafter “Cheng”). 
	Regarding Claim 1, Ragay teaches of a photovoltaic cell production system (Fig. 1A), comprising: 
	a firing furnace (10) comprising a plurality of zones (14, 16) and a belt (13) configured to transport photovoltaic cells (12) through a sequence of the plurality of zones (see at least [0049]-[0051] and Fig. 1A), the zones comprising firing elements (38) (see at least [0051], [0065] and Fig. 3) configured to fire a metallization layer of photovoltaic cells (12) by heating the photovoltaic cells in the zones (as is evident from at least [0002] and [0020]); and 
	control circuitry (“computer”) that is configured to control the firing elements (as is evident from at least [0077]-[0078], [0082] and Fig. 7). 
	Ragay fails to explicitly teach of a photovoltaic cell tester that is configured to measure a property of the photovoltaic cells in addition to the control circuitry being configured to control the firing elements based on the property of the photovoltaic cells measured by the photovoltaic cell tester.
	Cheng discloses a relatable photovoltaic cell (Fig. 1E) and a system used to produce the same (see at least [0148], [0169] and [0218]-[0222]). Cheng teaches of a firing furnace (“belt furnace”) comprising multiple zones (“multiple temperature zones”) with firing elements (“heat source”) in addition to a belt (“belt”) (see at least [0148]) that is configured move the photovoltaic cells through the furnace (see at least [0148], [0169] and [0218]-[0222]). Cheng also teaches of a photovoltaic cell tester (“tester”) (see [0221]) that is configured to measure a property of the photovoltaic cells (“electrical properties” including “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]) in addition to a controller (controller that is used to “control the desired thermal profile in the furnace”) (see at least [0148]) that is configured to control the firing elements based on the property of the photovoltaic cells measured by the photovoltaic cell tester (as is evident from at least [0221]-[0222]). Cheng teaches that a photovoltaic cell tester arrangement of this type is advantageous because it enables identification of “an optimum firing temperature” that can be used to obtain “the highest mean or median efficiency” (see at least [0222]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Ragay by implementing a photovoltaic cell tester into the system that is configured to measure a property of the photovoltaic cells in addition to control circuitry that is configured to control the firing elements based on the property of the photovoltaic cells measured by the photovoltaic cell tester as taught by Cheng. Doing so would have enabled identification of an optimum firing temperature that could be used to obtain the highest mean or median efficiency. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 2, Cheng also teaches that the controller is configured to: 
	control the firing elements based on a first heating profile (the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)) for firing a first set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “1b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the first heating profile defining a first set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3));
	control the firing elements based on a second heating profile (the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3)) for firing a second set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “2b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the second heating profile defining a second set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3));
	receive first information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “Eff” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); 
	receive second information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “FF” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); and 
	determine a third heating profile (temperature profile that is indicative of the “optimum firing temperature” as described in at least [0222] that the system seeks to identify) based on the first information, the second information, the first heating profile, and the second heating profile (see at least [0221]-[0222], [0226] and Table 3). Note that in the combination of Ragay and Cheng wherein the control circuitry taught by Ragay would be configured in the fashion taught by Cheng (as presented above in the rejection for Claim 1), the combined system would have all of the structure as claimed in Claim 2 and be configured as claimed in Claim 2. The combination of Ragay and Cheng accordingly meets all the limitations of Claim 2 as claimed. 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Cheng also teaches that the controller is configured to correlate the first information to the first set of the photovoltaic cells based on at least a positive identification of the first set of the photovoltaic cells received from at least the photovoltaic cell tester (as is evident from the first information “Eff” that is displayed in Table 3 that correlates to the first set of photovoltaic cells “1b” that was received from the photovoltaic cell tester) (see at least [0221]-[0222], [0226] and Table 3).

	Regarding Claim 4, Cheng also teaches that the controller is configured to control the firing elements based on a heating profile (the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)) for firing a first set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “1b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the heating profile defining a first set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)).

	Regarding Claim 5, Ragay also teaches of thermocouples (“thermocouples”) configured to measure the temperatures of the zones based on a combination of radiant heating and convective heating (Note that the limitation “temperatures of the zones based on a combination of radiant heating and convective heating” is being interpreted as the temperatures in the zones being a result of radiant heating and convective heating. Ragay teaches exactly that - see at least [0070], [0085]-[0086] and Figs. 1A and 6). 

	Regarding Claim 6, Cheng also teaches that the property of the photovoltaic cells measured by the photovoltaic cell tester comprises at least one of an average value of the property for the photovoltaic cells or a statistical variance of the property for the photovoltaic cells (as is evident from the “mean” results of the measured properties being reported - see at least [0221]-[0222], [0226] and Table 3).

	Regarding Claim 7, Cheng also teaches that the photovoltaic cell tester is configured to measure a plurality of properties of the photovoltaic cells, the plurality of properties comprising at least one of “fill factor” (the “electrical properties” measured include “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]). 

	Regarding Claim 8, Ragay also teaches of a cooling chamber (18) (see at least [0049], [0052] and Fig. 1A of Ragay) and Cheng teaches that the photovoltaic cell tester is configured to measure the property of the photovoltaic cells after processing (see at least [0221]-[0222] of Cheng). Thus, in the combination of Ragay and Cheng the photovoltaic cell tester would necessarily be configured to measure the property of the photovoltaic cells after the photovoltaic cells are cooled by the cooling chamber since that would be after processing (see Fig. 1A of Ragay and the rejection for Claim 1 above). 

	Regarding Claim 9, Ragay also teaches that the firing elements comprise at least one of radiant heaters or convective heaters (they comprise at least radiant heaters in the form of a “high resistance radiant section” - see at least [0068] and Figs. 1A and 3). 

	Regarding Claim 10, to the extent that Claim 10 is understood in light of the 112(b) rejections set forth in this Office Action, Ragay teaches of a photovoltaic cell firing furnace (10) (see Fig. 1A), comprising: 
	a plurality of zones (14, 16) comprising firing elements (38) (see at least [0051], [0065] and Fig. 3) configured to fire a metallization layer of photovoltaic cells (12) by heating the photovoltaic cells in the zones (as is evident from at least [0002] and [0020]); 
	a belt (13) configured to transport photovoltaic cells (12) through a sequence of the plurality of zones (see at least [0049]-[0051] and Fig. 1A); and 
	control circuitry (“computer”) that is configured to control the firing elements (as is evident from at least [0077]-[0078], [0082] and Fig. 7).
	Ragay fails to explicitly teach of a photovoltaic cell tester that is configured to measure a property of the photovoltaic cells in addition to the control circuitry being configured to control the firing elements via feedback from the property of the photovoltaic cells measured by the photovoltaic cell tester. 
	Cheng discloses a relatable photovoltaic cell (Fig. 1E) and a system used to produce the same (see at least [0148], [0169] and [0218]-[0222]). Cheng teaches of a firing furnace (“belt furnace”) comprising multiple zones (“multiple temperature zones”) with firing elements (“heat source”) in addition to a belt (“belt”) (see at least [0148]) that is configured move the photovoltaic cells through the furnace (see at least [0148], [0169] and [0218]-[0222]). Cheng also teaches of a photovoltaic cell tester (“tester”) (see [0221]) that is configured to measure a property of the photovoltaic cells (“electrical properties” including “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]) in addition to a controller (controller that is used to “control the desired thermal profile in the furnace”) (see at least [0148]) that is configured to control the firing elements via feedback from the property of the photovoltaic cells measured by the photovoltaic cell tester (as is evident from at least [0221]-[0222]). Cheng teaches that a photovoltaic cell tester arrangement of this type is advantageous because it enables identification of “an optimum firing temperature” that can be used to obtain “the highest mean or median efficiency” (see at least [0222]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the furnace taught by Ragay by implementing a photovoltaic cell tester into the furnace that is configured to measure a property of the photovoltaic cells in addition to control circuitry that is configured to control the firing elements via feedback from the property of the photovoltaic cells measured by the photovoltaic cell tester as taught by Cheng. Doing so would have enabled identification of an optimum firing temperature that could be used to obtain the highest mean or median efficiency. Note that such modification would have necessarily resulted in the invention as claimed.  

	Regarding Claim 11, Cheng also teaches that the photovoltaic cell tester is configured to measure a plurality of properties of the photovoltaic cells that can be used as feedback, the plurality of properties comprising at least one of “fill factor” (the “electrical properties” measured include “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]).

	Regarding Claim 12, Cheng also teaches that the controller is configured to: 
	control the firing elements based on a first heating profile (the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)) for firing a first set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “1b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the first heating profile defining a first set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3));
	control the firing elements based on a second heating profile (the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3)) for firing a second set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “2b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the second heating profile defining a second set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3));
	receive first information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “Eff” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); 
	receive second information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “FF” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); and 
	determine a third heating profile (temperature profile that is indicative of the “optimum firing temperature” as described in at least [0222] that the system seeks to identify) based on the first information, the second information, the first heating profile, and the second heating profile (see at least [0221]-[0222], [0226] and Table 3). Note that in the combination of Ragay and Cheng wherein the control circuitry taught by Ragay would be configured in the fashion taught by Cheng (as presented above in the rejection for Claim 10), the combined system would have all of the structure as claimed in Claim 12 and be configured as claimed in Claim 12. The combination of Ragay and Cheng accordingly meets all the limitations of Claim 12 as claimed. 

	Regarding Claim 13, to the extent that Claim 13 is understood in light of the 112(b) rejections set forth in this Office Action, Cheng also teaches that the controller is configured to correlate the first information to the first set of the photovoltaic cells based on at least a positive identification of the first set of the photovoltaic cells received from at least the photovoltaic cell tester (as is evident from the first information “Eff” that is displayed in Table 3 that correlates to the first set of photovoltaic cells “1b” that was received from the photovoltaic cell tester) (see at least [0221]-[0222], [0226] and Table 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parks et al. (US 2012/0269226 A1) is considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/10/2021

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762